Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 152-169) without traverse of 2/15/22 in the reply filed on 2/15/22 is acknowledged.
With respect to the Election of Species, Applicants elect headache (claim 154) and anti-migraine drug (claim 165), and Claims readable on the elected species include claims 152-169, with traverse is acknowledged. Applicant argues that “restriction between the species may be proper if the species are independent or distinct.” It is argued that MPEP § 806.04(f) provides that “[w]here two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive.” Applicant argue that the disorders or conditions listed in claim 154 are not mutually exclusive, and thus, are not species. Further, the agents listed in claim 165 are not mutually exclusive either, and thus, are not species.
Accordingly, Applicant respectfully requests that the species restriction with respect to claim 154 and claim 165 be withdrawn.
	Upon further consideration, the requirement for election of species has been withdrawn.
	Claims 152-169 have been examined. Claims 170-171 are withdrawn as non-elected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 152-169 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10792253 in view US 200301998669 to Cutler et al.
Instant claims and the patented claims recite an intranasal pharmaceutical powder composition comprising an active agent, a carrier, and at least one member selected from the group consisting of a thickening agent, a pH adjusting agent, a sugar alcohol, and any combination thereof, and wherein: the carrier comprises microcrystalline cellulose; at least about 20 percent by weight of the active agent in the particles is amorphous as determined by X-ray diffraction; when the active agent has a crystalline form, a solubility of the active agent in a crystalline form in an aqueous liquid ranges from about 0.1 ug/mL to about 1 mg/mL in water at a temperature of 37+ 0.5 °C; the particles have an average particle size of about 10 microns to about 300 microns, as measured by laser diffraction. Patented claims also recite the specific sugar alcohols and thickening agents of instant dependent claims; and further teaches particle sizes that include the instant claimed sizes of claim 167. While instant claims do not recite 
However, Cutler teaches DHE for effectively treating migraine headaches with few side effects (abstract, 0001 & 0007), having a particle size of about 50 microns [0129]. Cutler teaches various routes of administration, including intranasal, employing different amounts [0020]. Cutler also teaches that migraine lasts from about four hours to three days, and the causes include shock, anxiety, depression, hormonal changes etc [0093]. Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to use the patented intranasal compositions comprising for treating headaches such as migraine headaches because Cutler teaches DHE is effective in treating headaches caused by caused by anxiety, depression etc., without causing side effects. Cutler further teaches that the composition can include other active agents such as steroids or non-steroid anti-inflammatory agents [0125], thus suggesting a combination of active agents, of instant claim 165. While Cutler teaches administering the composition to a patient, but not necessarily a monkey, it would have been within the scope of one of an ordinary skill in the art to administer the composition to a subject in need of a treatment for pain, anxiety, shock etc., including humans as well as animal subjects, and for the desired period of time (such as hours, days, weeks) and still expect to provide the same therapeutic efficacy. While the patented claims lack the instant claimed amounts of DHE, Cutler exemplifies a dose of about 1 mg, 2mg (examples 2-3) as well as 4 mg [0170-0172]. Therefore, it would have 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. Claims 153-155 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering active agents such as dihydroergotamine, indomethacin, testosterone for achieving a treatment does not reasonably provide enablement for treating every possible disease or condition and also lacks an enabling disclosure for preventing any disease. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
1)	the quantity of experimentation necessary,
2)	the amount of direction or guidance provided,
3)	the presence or absence of working examples,
4)	the nature of the invention,
5)	the state of the prior art,
6)	the relative skill of those in the art,
7)	the predictability of the art, and
8)	the breadth of the claims. 


These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The nature of the invention and breadth of claims:
Instant invention is directed to an intranasal pharmaceutical powder composition comprising an active agent, a carrier, and at least one member selected from the group 
Instant claims 153 recites that the method treats or prevents a disease or a condition in the subject by administering the composition of claim 152, encompass a vast range of diseases or conditions that are known or even unknown before the effective filing of the instant invention. Instant claim 154 recites wherein the disease or condition is a headache, pain, hormone disorder, amyotrophic lateral sclerosis, Parkinson's disease, stress, anxiety, nausea, emesis, aggression, pain, neuropathic pain, sleeplessness, insomnia, restless leg syndrome, depression, or any combination thereof. Thus, the breadth of claim 154 includes not only treatment but also prevention of the diseases or conditions recited therein. The breath of the claimed method of treatment or prevention is further construed to be extremely broad because the composition of claims 152-164 and 166-169 does not recite any single or specific active agent for administration. 
The state of the prior art, the relative skill of those in the art, and the predictability of the art:

	Intranasal compositions have been well known in pharmaceutical arts. For instance, US 2006/0147388 to Merkus teaches pharmaceutical compositions for nasal delivery wherein the composition is a blend of active material and an excipient, in which at least 0.1% of the blend is an amorphous state. Merkus exemplifies compositions with amorphous active agent, such as apomorphine, sugar alcohols such as mannitol (examples 2-11). Merkus teaches that apomorphine and dihydroergotamine for treating several diseases [0003]. Merkus teaches that apomorphine compositions are indicated in Parkinson’s Disease (PD), migraine or sexual dysfunction (0048), and in PD indicated for the treatment of motor fluctuations characterized by “on and off period” during which patients experience profound episodes of one or more of bradykinesia/akinesia, tremor and rigidity [0118]. However, Merkus does not teach the same drug (apomorphine) for treating every possible disease or condition or preventing every possible condition or disease or at least preventing Parkinson’s Disease (PD), migraine or sexual dysfunction. Despite Merkus teaches apomorphine for effective treatment of PD, Table 2 shows that not all of the subjects treated with apomorphine responded effectively (subject 6 of table 2), suggesting that a single active agent is not completely effective in treating PD. In any event, given the significant effect of apomorphine in alleviating the “off” episode, one can extrapolate the results of Merkus to effectively treating Parkinson’s Disease (PD), migraine or sexual dysfunction. However, Merkus does not teach the same drug (apomorphine) for treating every possible disease or condition or preventing every possible condition or disease or at least preventing Parkinson’s Disease (PD), migraine or sexual dysfunction.

The state of the prior art, the relative skill of those in the art, the amount of direction or guidance provided and the presence or absence of working examples and the predictability or unpredictability of the art: 
Regarding the issue of predictability in the art, MPEP § 2164.03 states, the scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving pre-dictable factors, such as mechanical or electrical ele-ments. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). Thus, it has been held that the chemical arts are unpredictable.
With respect to the term “prevention”, a review by Ascherio et al (The epidemiology of Parkinson’s Disease (PD): risk factors and prevention) reveals that while there are several risk factors, such as environmental, behavioral, associated to the development of PD (Table on 1258, fig. 4), (abstract). Ascherio states that the data bases on the risk factors lack accurate information on confounders and dates of disease onset, and instead the disease onset is equated with date of diagnosis or first treatment of PD, which in some individuals can be years after symptom onset (paragraph bridging pages 1257-1258). 
With respect to the guidance regarding the treatment or prevention of every possible disease or condition (claim 153) or prevention of conditions or diseases (claim 154), a review of the instant specification does not provide any description or experimental evidence. Applicants describe a number of active agents [0003-0007], ranges of particle sizes, level of amorphous nature, carriers etc [0003-0044], amount of active agent [0063]. Applicants describe that some embodiments encompass for treating the diseases of claim 154 [0046-0048]. However, while Applicants exemplify preparations of intranasal compositions comprising DHE, indomethacin and testosterone [00133-00151], Applicants have not provided any evidence that the said compositions either provide an effective treatment or prevention for an entire gamut of diseases or conditions. Applicants provide data regarding in vitro pharmacokinetic data for the above exemplified compositions (figures 1-3 and 5-8). However, Applicants nowhere correlated that the observed pharmacokinetic data with a complete prevention of any disease or condition in any subject that is being treated. 
Since the art does not disclose any therapeutic preventative agents (as explained above), the skilled artisan would not predict, in the absence of proof to the contrary, that instant claimed composition active agent(s) are efficacious in preventing PD, let alone treat all the diseases or conditions as broadly claimed. The assertion of a broad application, as set forth in the instant method claims, necessarily requires evidence to 
The relative skill of those in the art is high, encompassing multiple disciplines. The ordinary skilled artisan would have a firm understanding of inflammatory disorders claimed.   
The term "preventing" is interpreted as encompassing any improvement of the clinical outcome of a patient by administering the therapy prior to the occurrence of any disease or conditions. It cannot be predicted from any prior art or from any drug treatment that any disease can be completely prevented from occurring again. Treatment of a disease is possible but not prevention of a disease. 

Claim Objections
6.	Claim 154 is objected to because of the following informalities:  It appears that Applicants recited the term “pain” twice in claim 154.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 152-169 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0147388 to Merkus et al (Merkus) in view of Nagata et al (US 20100178331).
Merkus teaches pharmaceutical compositions for nasal delivery wherein the composition is a blend of active material and an excipient, in which at least 0.1% of the blend is an amorphous state (abstract, 0014). Merkus teaches that the intranasal formulation is used for treating migraine, Parkinson’s disease, and/or sexual dysfunction [0048], to a mammal or an animal (0050), and thus meet instant claims 152-154 and 162-164. For claim 165, Merkus teaches apomorphine and dihydroergotamine (DHE) [0001, examples 6-7]. Merkus teaches 5 mg in a single dose [0119] and thus meet claims158, 160, 155 and 156. For the claimed sugar alcohol of claims 152 and 168, Merkus teaches sugar alcohols such as mannitol (examples). For the particle sizes of claim 152, Merkus teaches that 90% of the particle sizes of 45-150 microns, which falls within the claimed range of 10-300 microns [0059]. 
For claim 159, Merkus teaches 20 mg unit dose [0102], which overlaps with the claimed about 20 mg to about 30 mg unit dose. In the case where the claimed ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
For the instant claim 1 limitation, at least about 20% of the active particles are in amorphous state, Merkus exemplifies compositions with up to 5% amorphous drug and excipient (see examples formulations 2-5 [0084-0089]). Merkus teaches that a specific crystalline/amorphous balance, powder formulations of active materials and excipients of suitable particle size for nasal delivery, with physically and chemically stable composition [0013]. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the intranasal composition of Merkus by choosing the levels of amorphous active agents, such as apomorphine or DHE, to higher than 5% as long as the balance of amorphous and crystalline states of active agent allows for optimal nasal delivery of the active agent, without affecting the stability of the composition.
Merkus does not teach the instant claimed microcrystalline cellulose.
The teachings of Ngata have been relied upon for a crystalline cellulose.
Nagata et al teach a preparation for transnasal application, which comprises at least a complex comprising: a fluidability-improving component comprising a first crystalline cellulose (A) having specified powder properties, tricalcium phosphate (B) having specified powder properties, and a second crystalline cellulose (C) having specified powder properties or a starch (D) having specified powder properties; and a physiologically active substance (See abstract). The said physiologically active substance may be an analgesic including antimigraine agents such as sumatriptan, zolmitriptan, ergotamine; etc (See [0049]). Ngata teaches that the powder has an 3, an angle of repose of 50 °C or less, and an average particle diameter of 150 µm or less (See [0072]). Nagata et al also disclose that the average particle diameter of the first cellulose is preferably 10 to 25 µm, and more preferably 12 to 22 µm (See [0076]), the average particle diameter of the second cellulose is preferably 150 µm or less, preferably 30-100 µm and is present from 5 to 30% (W/W) (See [0083]). The tribasic calcium phosphate (B) has an average particle diameter of from 10-75 µm and a content of 0.1 to 10 (W/W) %, preferably 0.5 to 5.0 (W/W) % of the total weight of the first crystalline cellulose (A), tribasic calcium phosphate (B), and second crystalline cellulose (C) ((A)+(B)+(C)) (See [0079]). Starch (D) has an average diameter of from 30 to 100 µm (See [0099]).
Nagata also disclose that the first and second cellulose components are selected from commercially available celluloses such as various CeolusTM (See [0074]-[0077] and Tables 1-3).  
Nagata et al disclose Tmax, Cmax and AUC0-480 or AUC0-240 values and disclose, at least, that the Tmax of the formulations lies between 1 and 30 minutes (See Tables 14-19).
It is also disclosed that the physiologically active substance is added at a weight ratio of preferably 0.0001 to 1.2, more preferably 0.01 to 0.6 in its free form without being converted to the salt form, when the total weight of the flowability-improving component is taken as 1 (See [0051]). 
Nagata et al disclose that generally the devices administer the powdery preparations into the nasal cavity from either a single-dose or a multiple-dose device. Nagata et al also disclose that in testing the devices and formulations, a dose of 
Nagata et al teach that the active agent can be ergotamine, but lack a disclosure on the active agent being dihydroergotamine mesylate or the claimed amount of microcrystalline cellulose.
Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the composition of Merkus and include microcrystalline cellulose of Ngata, in addition to mannitol as suitable excipients in the composition because Ngata teaches that crystalline cellulose particles in the range of 10-25 microns, which is within the claimed range of 10-50 micron (claim 167) improve the fluidity of the nasal formulations. In particular, Ngata teaches that the intranasal compositions comprising the active agents for treating migraine, such as ergotamine, and thus constitute analogous art. One skilled in the art would have looked to the teachings of Ngata, to include microcrystalline cellulose particle size 10-25 in the intranasal formulations of Merkus with an expectation to provide improved flowability for efficient productivity and enable high nasal drug absorption.
While Merkus does not compare the pharmacokinetic parameters of their intranasal composition with that comprising a crystalline form of an active agent, Merkus teaches the intranasal composition that meets the instant claimed limitations and therefore, it is implicit that the composition of Merkus exhibits at least 15% improvement in pharmacokinetic parameters. For the claimed solubility in a crystalline form, instant 
Further, with respect to the claimed improvement of pharmacokinetic parameter of the active compared to an intranasal administration of a corresponding composition that comprises the active agent in a crystalline form, one skilled in the art would have expected the property by the above modification of the composition of Merkus with that of Ngata because the resulting combination teaches all of the claimed components of the composition and suggested treating a subject with the said composition. 

8.	Claims 152-169 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al (US 20100178331) in view of US 2006/0147388 to Merkus et al (Merkus).

Nagata et al teach a preparation for transnasal application, which comprises at least a complex comprising: a fluidability-improving component comprising a first crystalline cellulose (A) having specified powder properties, tricalcium phosphate (B) having specified powder properties, and a second crystalline cellulose (C) having specified powder properties or a starch (D) having specified powder properties; and a physiologically active substance (See abstract). The said physiologically active substance may be an analgesic including antimigraine agents such as sumatriptan, zolmitriptan, ergotamine; etc (See [0049]). The said powder has an untapped bulk density of 0.26 to 0.48 g/cm3, an angle of repose of 50 °C or less, and an average particle diameter of 150 µm or less (See [0072]). Nagata et al also disclose that the average particle diameter of the first cellulose is preferably 10 to 25 µm, and more preferably 12 to 22 µm (See [0076]), the 
Nagata also disclose that the first and second cellulose components are selected from commercially available celluloses such as various CeolusTM (See [0074]-[0077] and Tables 1-3).  Nagata et al also disclose Tmax, Cmax and AUC0-480 or AUC0-240 values and disclose, at least, that the Tmax of the formulations lies between 1 and 30 minutes (See Tables 14-19). 
It is also disclosed that the physiologically active substance is added at a weight ratio of preferably 0.0001 to 1.2, more preferably 0.01 to 0.6 in its free form without being converted to the salt form, when the total weight of the flowability-improving component is taken as 1 (See [0051]). 
Nagata et al disclose that generally the devices administer the powdery preparations into the nasal cavity from either a single-dose or a multiple-dose device. Nagata et al also disclose that in testing the devices and formulations, a dose of 50mg/head or 25mg/head of a powder formulation was administered to the cynomologus monkeys (See at least [0005], [0183], [0186] and [0192]). Nagata et al teach that the active agent can be ergotamine.

Merkus teaches pharmaceutical compositions for nasal delivery wherein the composition is a blend of active material and an excipient, in which at least 0.1% of the blend is an amorphous state (abstract, 0014). Merkus teaches that the intranasal formulation is used for treating migraine, Parkinson’s disease, and/or sexual dysfunction [0048], to a mammal or an animal (0050), and thus meet instant claims 152-154 and 162-164. For claim 165, Merkus teaches apomorphine and dihydroergotamine (DHE) [0001, examples 6-7]. Merkus teaches 5 mg in a single dose [0119] and thus meet claims158, 160, 155 and 156. For the claimed sugar alcohol of claims 152 and 168, Merkus teaches sugar alcohols such as mannitol (examples). For the particle sizes of claim 152, Merkus teaches that 90% of the particle sizes of 45-150 microns, which falls within the claimed range of 10-300 microns [0059]. For claim 159, Merkus teaches 20 mg unit dose [0102], which overlaps with the claimed about 20 mg to about 30 mg unit dose.          
For the instant claimed, at least about 20% of the active particles are in amorphous state, Merkus exemplifies compositions with up to 5% amorphous drug and excipient (see examples formulations 2-5 [0084-0089]). Merkus teaches that a specific crystalline/amorphous balance, powder formulations of active materials and excipients of suitable particle size for nasal delivery, with physically and chemically stable composition [0013]. 

	Further, with respect to the claimed improvement of pharmacokinetic parameter of the active compared to an intranasal administration of a corresponding composition that comprises the active agent in a crystalline form, one skilled in the art would have expected the property by the above modification of the composition of Ngata with that of Merkus because the resulting combination teaches all of the claimed components of the composition and suggested treating a subject with the said composition. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611